                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 RON WASHINGTON,                                  )
                                                  )
        Plaintiff,                                )
                                                  )        NO. 3:19-cv-00154
 v.                                               )
                                                  )        JUDGE CAMPBELL
 EQUIFAX,                                         )        MAGISTRATE JUDGE
                                                  )        FRENSLEY
        Defendant.                                )

                                             ORDER

        Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 39) recommending Defendant’s Motion for Summary Judgment (Doc. No. 25) be

GRANTED and that this matter be DISMISSED with prejudice.

        The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 39 at 14). No objections

have been filed.

        The Court has reviewed the Report and Recommendation (Doc. No. 39) and concludes that

it should be ADOPTED and APPROVED. Accordingly, Defendant’s Motion for Summary

Judgment (Doc. No. 25) is GRANTED and this action is DISMISSED WITH PREJUDICE.

        This Order shall constitute final judgment in this case pursuant to Fed. R. Civ. P. 58. The

Clerk is directed to close the file.

        It is so ORDERED.


                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00154 Document 40 Filed 09/14/20 Page 1 of 1 PageID #: 247
